NO. 12-05-00136-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§APPEAL FROM THE 

IN THE INTEREST OF K.F.D., 
B.D., JR., AND L.A.D., CHILDREN                §     COUNTY COURT AT LAW OF


§ANDERSON COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            On January 5, 2005, Appellant filed his notice of appeal from the trial court’s judgment dated
January 4, 2005.  On January 7, 2005, he filed a motion for new trial.  The trial court clerk has
forwarded to this Court a certified copy of an order, dated April 12, 2005, granting Appellant’s
motion for new trial.  
            Because the motion for new trial has been granted, this appeal is moot.  Accordingly, we
dismiss the appeal.
Opinion delivered May 11, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.



(PUBLISH)